IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  September 17, 2009
                                 No. 08-51203
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee

v.

ADRIAN RANGEL,

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 1:08-CR-242-ALL


Before JONES, Chief Judge, and GARZA and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Adrian Rangel appeals following his conviction for being a felon in
possession of a firearm. He argues that the district court’s 60-month sentence
was not reasonable and should be vacated.
      A defendant must object to a sentence as unreasonable in the district court
in order to preserve a substantive reasonableness challenge. United States v.
Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007), cert. denied, 128 S. Ct. 2959 (2008).



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-51203

Rangel did not object to his sentence as unreasonable in the district court.
Accordingly, his argument is reviewed for plain error. Id. To show plain error,
the appellant must show an error that is clear or obvious and that affects his
substantial rights. United States v. Baker, 538 F.3d 324, 332 (5th Cir. 2008),
cert. denied, 129 S. Ct. 962 (2009). If the appellant makes such a showing, this
court has the discretion to correct the error but only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. Id.
      When the district court imposes a sentence within a properly calculated
guidelines range and gives proper weight to the Guidelines and the 18 U.S.C.
§ 3553(a) factors, this court gives “great deference to that sentence and will infer
that the judge has considered all the factors for a fair sentence set forth in the
Guidelines in light of the sentencing considerations set out in § 3553(a).” United
States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.) (internal quotation
marks and citation omitted), cert denied, 129 S. Ct. 328 (2008). “A discretionary
sentence imposed within a properly calculated guidelines range is presumptively
reasonable.” Id.
      The district court was authorized to sentence Rangel to up to 120 months
of imprisonment. See 18 U.S.C. § 924(a)(2). The court considered the § 3553(a)
factors, placing emphasis on the seriousness of the offense, the need to protect
the public, and the need for educational training and drug treatment.
      Rangel has shown neither that the district court’s sentence was
unreasonable nor that the sentence was plainly erroneous.            See Campos-
Maldonado, 531 F.3d at 338; Baker, 538 F.3d at 332. His sentence is therefore
AFFIRMED.




                                         2